DETAILED ACTION
This Action is in response to the communication filed on 12/23/2020.
Claims 1-3, 5-8, 14, 17-18, 21, 30-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I and the species (i) (antisense oligonucleotide that is a substrate for RNAse H when hybridized to RNA and which binds to the 5’ UTR) in the reply filed on 12/23/2020 is acknowledged.
The non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.
Claims 1-3, 5-8, 14, 17-18, 21, 30-32 are examined herein as they are drawn to the elected subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-8, 14, 17-18, 21, 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 20090325168 (hereafter “Packard(A)”) in view of Packard et al (Methods in Enzymology (2008) 450:1-19; hereafter "Packard(B)”) and U.S. 20090203138 (hereafter “Kania”).
Packard(A) teaches a nucleic acid having attached thereto multiple fluorophores wherein the molecule forms an H-dimer and delivering nucleic acid into a living cell (e.g., see abstract, claim 1, etc.). It is noted that the H-dimer molecule taught by Packard(A) is an H-type excitonic structure (HES) that is as described in the application (e.g., see paragraph [0014], [0095], of Packard(A)).  Packard(A) explicitly teaches that the HES-molecule can comprise an oligonucleotide sequence which hybridizes to a complementary target sequence (see [0163]), and indicates that the oligonucleotide can be delivered for therapeutic purposes (see [0177]). 
	Packard(A) does not explicitly teach that the HES-oligonucleotide contains a therapeutic oligonucleotide that hybridizes with a target sequence and modulates the level of a protein encoded or regulated by the nucleic acid, or that it can be delivered to a cell in vivo in a subject. Nor does Packard(A) teach that the therapeutic oligonucleotide can induce RNAi, is an siRNA that specifically hybridizes to an RNA and is a substrate for RNAse H when hybridized to the mRNA, that comprises two nucleic acid strands in the range of 18-25 nucleotides in length including a 2’nucleotide 3’overhang wherein one strand is a dicer substrate, and wherein the oligonucleotide comprises a modified nucleotide motif and a phosphorothioate.
However, methods of delivering therapeutic oligonucleotides to cells in a subject (in vivo) wherein the oligonucleotide hybridizes to complementary target sequences and modulates their expression were well known in the art at the time of invention.  For instance, Packard(B) teaches that H-type excitonic structures  are not toxic to cells and could be used to deliver therapeutic oligonucleotides, including siRNAs (e.g., see page 16 under "Conclusions"), which one of ordinary skill in the art would recognize as useful for therapeutic administration to a subject in vivo.  Furthermore, Kania teaches a therapeutic oligonucleotide that is a siRNA targeted to FHV nucleotides 23-5 (i.e., within 30 nucleotides of the start codon) that can be used to treat Feline Herpes Virus (FHS) (e.g., see abstract, Claims 5-12, Table 1, etc.).  Kania teaches that the strands of the siRNA that is targeted to FIV can be in the range of 18-25 nucleotides in length, include a 2 nucleotide 3’ overhang, and wherein the siRNA oligonucleotide comprises a modified nucleotide motif that is an LNA, and a modified internucleoside linkage that is a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Packard(A), Packard(B) and Kania to arrive at the claimed invention with a reasonable expectation of success.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

Such is the case here where H-type excitonic molecules were known to deliver oligonucleotides of interest into cells (e.g., see Packard(A) and Packard(B)) and delivering siRNAs oligonucleotides to cells in vivo was also known in the art (see Kania), thus rendering a HES-oligonucleotide molecule that delivers a therapeutic siRNA oligonucleotide to a cell in vivo, prima facie obvious to one of ordinary skill in the art.  

It is noted that affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635